 158DECISIONSOF NATIONALLABOR RELATIONS BOARDWiley Manufacturing CompanyandIndustrial UnionofMarine and Shipbuilding Workers of America,AFL-CIO,Petitioner.Case 5-RC-6441January 21, 1969DECISION AND CERTIFICATION OFREPRESENTATIVEBY MEMBERSFANNING, JENKINS, AND ZAGORIAPursuant to a Stipulation for Certification uponConsent Election, an election by secret ballot wasconducted on July 31, 1968, under the direction andsupervision of the Regional Director for Region 5,among the employees in the unit described below.At the 'conclusion of the election, the parties werefurnished with a tally of ballots which showed thatofapproximately 362 eligible voters, 333 castballots, of which 183 were for, and 145 against, thePetitioner, with 5 challenged ballots. The challengeswere not sufficient in number to affect the results ofthe election.In accordance with the National Labor RelationsBoard Rules and Regulations, the Regional Directorconducted an investigation and, on October 11,1968, issued and duly served upon the parties hisReport on Objections in which he recommendedthat the objections be dismissed. Thereafter, theEmployer filed timely exceptions to the RegionalDirector'sReport on Objections and a supportingbrief.Pursuant to the provisions of Section 3(b) of theNationalLabor RelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepolicies of the Act to assert jurisdiction herein.2.The Petitioner is a labor organization claimingto represent certain employees of the Employer.3.A question affecting commerce existsconcerning the representation of the employees ofthe Employer withiii the meaning of section 9(c)(1)and Section 2(6) and (7) of the Act.4.The parties stipulated, and we find, that thefollowing employees constitute a unit appropriatefor the purposes of collective bargaining within themeaning of Section 9(b) of the Act:All production and maintenance employees atthe Employer's Port Deposit, Maryland, facility,includingproductionschedulers,fieldserviceemployees, timekeepers, loftsmen, receiving andshipping clerks, janitors, the local driver and themailboy;butexludingprojectengineers,engineers,designdraftsmen,draftsmen,over-the-road drivers, office clerical employees,guards,working leaders and other supervisorswithin the meaning of the Act as amended.5.The Board has considered the objections, theRegionalDirector'sReport,theEmployer'sexceptionsandbrief,andherebyadopts theRegionalDirector'sfindings,'conclusions,andrecommendations.2Accordingly, as the tally of the ballots shows thatPetitioner has received a majority of the valid votescast,we shall certify it as the representative of theemployees in the appropriate unit.CERTIFICATION OF REPRESENTATIVEItishereby certified that Industrial Union ofMarine and ShipbuildingWorkers of America,AFL-CIO, has been designated and selected by amajority of the employees of the Employer in theunit found appropriate herein as their representativefor the purposes of collective bargaining and that,pursuant to Section 9(a) of the National LaborRelationsAct,asamended, the said labororganization is the exclusive representative of allemployees in such unit for purposes of collectivebargaining with respect to rates of pay, wages, hoursof employment, and other terms and conditions ofemployment.'TheEmployer excepts to the Regional Director'sfinding 'that amisstatement in a leaflet distributed on the morningof the-day of theelection did not constitute a material misrepresentationOn the morning of the day of the election Petitioner distributed a leafletinwhich it announced that it had just completed negotiations with twonamed ship yards on the west coast. In that leaflet Petitioner overstatedthe amount of the settlement by 2 cents per hour for the second year,listing it as 22 cents per hour when it was actually 20 cents per hour, andunderstated the settlement for the third year by 2 cents per hour, listing itas 15 cents per hour when it was actually 17 cents per hour.The Employer cites the following decisions,by the UnitedStates CourtofAppealsfor the 4th Circuit as supporting its contention that themisstatement concerning the second year settlement constituted a materialrepresentation of factCollins&Atkman'v.N L R.B,383 F.2d 722;N.L.R B vBata ShoeCo.,377 F.2d 821,Schneider Mills,Inc,390 F.2d375;NL R B v Schapiro and Whitehouse,Inc.,356 F.2d 675However,these cases are distinguishable from the instant case The first threeinvolve, in the Court'sview, substantialmisrepresentations unlike theminor discrepancy present herein,and the fourth involves whatthe Courtregarded as an appeal to racial pride or prejudiceWe agree with theRegionalDirector that this minor misstatement -does not constitute amaterial misrepresentation of fact'TheEmployer'sexceptions,inour opinion,raisenomaterial orsubstantial issues of fact or law which would warrant reversal of theRegional Director's findings and recommendations174 NLRB No. 30